Case 18-42500-mxm13 Doc 38 Filed 11/26/18 Entered 11/26/18 16:09:14 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
FT. WORTH DIVISION

IN RE:

BILLY ORR AND CORINE

SAMATHALEAN ORR,
DEBTOR(S)

WELLS FARGO BANK, N.A., ITS
ASSIGNEES AND/OR SUCCESSORS
MOVANT

VS.

BILLY ORR AND CORINE

SAMATHALEAN ORR, DEBTOR(S)

AND

TIM TRUMAN, TRUSTEE,
RESPONDENTS

CASE NO. 18-42500
CHAPTER 13

Lr SN LN LN LN LN LN LN LN LN Lh LN LA LN LN

NOTICE OF HEARING

PLEASE TAKE NOTICE that the Motion for Relief from Automatic Stay of Act Against

Property filed by WELLS FARGO BANK, N.A., ITS ASSIGNEES AND/OR SUCCESSORS

(collectively referred to as "Movant"), a secured creditor, has been set for hearing on the docket of The

Honorable Mark X. Mullin, United States Bankruptcy Judge, in Room 128, U.S. Courthouse, 501 W.

10th Street, Fort Worth, TX 76102, on December 13, 2018, at 9:30 a.m.

Respectfully Submitted,
McCARTHY & HOLTHUS, LLP

/s/ Yoshie Valadez

Yoshie Valadez SBN 24091142

Carlos Hernandez-Vivoni SBN 24096186
1255 West 15th Street Suite 1060

Plano, TX 75075

Phone: (214) 291-3800

Fax: (214) 291-3801

Atty File No.: TX-18-19901
ATTORNEYS FOR MOVANT
Case 18-42500-mxm13 Doc 38 Filed 11/26/18 Entered 11/26/18 16:09:14 Page 2 of 3

CERTIFICATE OF SERVICE

IDO HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Hearing was served on
all parties listed below in the manner listed below on 11/26/2018.

By First Class Mail Postage Prepaid:

DEBTOR

Billy Orr

5320 Rolling Meadows Drive
Fort Worth, TX 76123

Corine Samathalean Orr
5320 Rolling Meadows Drive
Fort Worth, TX 76123

OTHER LIEN HOLDER(S)
Summer Creek Meadows HOA
PO Box 33190

Fort Worth, TX 76162

Tarrant County Tax Assesor/Collector
Attn: Ron Wnght, CTA

PO Box 961018

Fort Worth, TX 76161

By CM/ECE:

DEBTOR’S COUNSEL
Marcus B. Leinart

Leinart law Firm

11520 N Central Expressway
Suite 212

Dallas, TX 75243

TRUSTEE

Tim Truman

6851 N.E. Loop 820

Suite 300

North Richland Hills, TX 76180

U.S. TRUSTEE

US Trustee

1100 Commerce Street
Room 976

Dallas, TX 75242

All Parties Requesting Notice Via CM/ECF System
Case 18-42500-mxm13 Doc 38 Filed 11/26/18 Entered 11/26/18 16:09:14 Page 3 of 3

McCARTHY & HOLTHuS, LLP

/s/ Yoshie Valadez
Yoshie Valadez
Atty file no.: TX-18-19901
